Title: To George Washington from Major General William Heath, 6 June 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston June 6th 1778.
                    
                    I have been honored with your favor of the 20th Ultimo.
                    Several Detachments are now on their march to join you. Mr Parker the pay Master of Colonel H. Jackson’s Regiment has in charge for you Seven & a half pounds of Sealing Wax—hope it will come safe to hand.
                    We are pushing on the Stores of all kinds with the utmost expedition. Mr Agent Bradford has just informed me that he has received 28 Casks Sulpher & Nitre, 40 Chests Arms, 1 d[itt]o Gun locks (500)—4 Cases broad Swords, 250 Piggs Lead—these I have ordered to Springfield immediately. Mr Bradford has, besides, an immense Quantity of Goods  which he has lately received from France and is waiting directions from Congress to whom he has wrote respecting them.
                    I take the liberty to enclose a request of Captain Cleavland of Colo. M: Jackson’s Regiment for leave to resign his Commission in the Army Requests expressed in such terms are truly painful.
                    It is just reported that the Commissioners are arrived at New York, of which your Excellency will most probably have better intelligence than we have ere this reaches you.
                    Desertion prevails exceedingly among the foreign Troops at Cambridge. I think they may be trusted in our service. Last night a Lieutenant come off, who, with several others, declare that the Colours of the Regiments of the Convention, heretofore reported to be burnt, were secreted in Trunks, and the poles only were burnt. I have wrote to Congress on the Subject and have sent the Lieutenant’s Deposition to them.
                    We are yet employed in unloading the provisions from the Victuallers. I think our obtaining them a happy circumstance in our favor at this time. Eight Sail in the whole have arrived, of which five are unloaded & gone back. I have the honor to be With great respect Your Excellency’s Most Obedt Servant
                    
                        W. Heath
                    
                    
                        P.S. Since writing the foregoing, Quarter Master Stacy of Colo. Lee’s Regiment has sent the enclosed request.
                    
                